DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed on 12/31/2020 have been fully considered but they are not persuasive. The examiner respectfully responds to the REMARKS as below.
3.	Regarding Claims 8 and 18, The applicant argues that the cited references (i.e. Ding, Wang, Yu and Lum do not teach following:
“the channel emulator is configured to: perform channel emulation processing on the multiple streams of received downlink test signals according to a complex number pattern of each of multiple receive antennas of a terminal device, a downlink radiation channel inverse matrix and a specified downlink channel fading model.”
In response, the examiner points out In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). To clarify, in this case, Ding discloses through Abstract about MIMO OTA Test System and method through entire reference.  The Figures 1-3 are schematic diagram of the structure of the MIMO OTA testing apparatus/system.  The Figs 4-5 [0045]-[0047] are the flow chart or flow diagrams of testing the MIMO wireless terminal, Abstract, MIMO, OTA, Testing, [0001]-[0007] MIMO Technology, [0008]-[0014] BS Emulator, and Multipath fading channel simulator. Wang in combination with Ding disclose through Fig. 3, [0042]-[0043], and Fig. 5, [0080] downlink channel emulator 160, Figs.  2-5, [0008]-[0015] BS Emulator, and [0045]-[0047].  Fig. 1, [0003]-[0004] the device 100 are within the anechoic chamber. Fig. 1, [0004] device or terminal device 100. [0091] MIMO (e.g. LTE MIMO or WiFi MIMO).  The transmitter has two or more antennas, and the receiver has two or more antennas.  Wang in combination with Ding further disclose: Wang,  paragraph [0094] The uplink be used to provide feedback to the base station about the performance of the wireless device’s downlink processing, Fig. 5, [0080]  Base station 150 (or base station simulator), [0044] the uplink signals include acknowledgements indicating whether or not respective downlink transmissions were successfully received and decoded by the wireless device 1010, [0053] The wireless device 100 demodulates the downlink terminal signals. Abstract, emulate desired downlink channel characteristics, Figs 3 and 4, [0059], [0071] Figs. 3 and 4 be used to create a fading environment for testing e.g., a Rayleigh fading environment. Fig. 7, DL fading, [0088] Radiate.  Yu in combination with Ding and Wang disclose about inverse testing channel transfer matrix. Yu, Fig. 6, Page 19, Line 18 to Page 20, Line 24, Radiation Loading method,  Figs. 7-9, Page 20, Line 25 to Page 21, Line 14, the inverse testing channel transfer matrix is simulated by the baseband, also by the channel simulator. The motivation to combine the teachings of Yu would include radiation loading method, and inverse testing channel transfer matrix.  Yu, Figs. 6-9, Page 19, Line 18 to Page 21, Line 14.    Thus, the combination of Ding, Wang and Yu teach the above mentioned limitation. It is not clear about channel estimation processing through the claim as argued in the discussion by the applicant. The motivation to combine the teachings of Lum would determine a downlink throughput.  Lum would also include the teachings on demodulation, decoding and acknowledgement and would complement the teachings of Ding, Wang, and Yu. (Lum, [0044], [0085]-[0086], and [0092])
	Thus, there is motivation to combine the teachings of Ding and Wang with Yu and Lum respectively, and the references teach limitations of claim 8 in combination.
	The same explanation as above for claim 8 applies for the claim 18.	



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al., (Pub. No.: US 2012/0134400 A1), Wang et al., (Pub. No.: US 2013/0303089 A1), in view of Yu et al., (International Publication Number: WO 2014/086268 A1), and further in view of Lum et al., (Pub. No.: US 2014/0160955 A1).

Claims 1-7.	(Cancelled)

Regarding Claim 8,	(Currently Amended) Ding discloses a Multiple Input Multiple Output (MIMO) Over The Air (OTA) performance test system, comprising a base station simulator, a channel emulator, and a terminal device, wherein: (Ding, Abstract, Ding discloses about MIMO OTA Test System and method through entire reference.  The Figures 1-3 are schematic diagram of the structure of the MIMO OTA testing apparatus/system.  The Figs 4-5 [0045]-[0047] are the flow chart or flow diagrams of testing the MIMO wireless terminal, Abstract, MIMO, OTA, Testing, [0001]-[0007] MIMO Technology, [0008]-[0014] BS Emulator, and Multipath fading channel simulator)
		Wang in combination with Ding disclose following:
		a base station simulator, configured to send multiple streams of downlink test signals to a channel emulator through multiple downlink ports; (Wang, Fig. 5, [0080]  Base station 150 (or base station simulator), Ding, [0008]-[0015] BS Emulator and multipath fading channel simulator)
		the channel emulator, configured to: (Wang, Fig. 3, [0042]-[0043], and Fig. 5, [0080] downlink channel emulator 160, Figs.  2-5, [0008]-[0015] BS Emulator, and [0045]-[0047])
(Wang, Fig. 1, [0003]-[0004] the device 100 are within the anechoic chamber)
		the terminal device, configured to: (Wang, Fig. 1, [0004] device or terminal device 100)
		receive, by using the multiple receive antennas, the multiple streams of processed downlink test signals sent by the channel emulator, and (Wang, [0091] MIMO (e.g. LTE MIMO or WiFi MIMO).  The transmitter has two or more antennas, and the receiver has two or more antennas)
		feedback an acknowledgement message to the base station simulator according to each stream of received processed downlink test signal, wherein the acknowledgement message fed back according to the stream of processed downlink test signal includes information for facilitating notifying the base station simulator whether the terminal device correctly demodulates the processed downlink test signal, wherein (Wang, [0094] The uplink be used to provide feedback to the base station about the performance of the wireless device’s downlink processing, Fig. 5, [0080]  Base station 150 (or base station simulator), [0044] the uplink signals include acknowledgements indicating whether or not respective downlink transmissions were successfully received and decoded by the wireless device 1010, [0053] The wireless device 100 demodulates the downlink terminal signals)
		perform channel emulation processing on the multiple streams of received downlink test signals according to a complex number pattern of each of multiple receive (Wang, Abstract, emulate desired downlink channel characteristics, Figs 3 and 4, [0059], [0071] Figs. 3 and 4 be used to create a fading environment for testing e.g., a Rayleigh fading environment. Fig. 7, DL fading, [0088] Radiate)
		Ding and Wang do not explicitly disclose about downlink radiation channel inverse matrix.
		However, Yu in combination with Ding and Wang disclose about inverse testing channel transfer matrix.  (Yu, Fig. 6, Page 19, Line 18 to Page 20, Line 24, Radiation Loading method,  Figs. 7-9, Page 20, Line 25 to Page 21, Line 14, the inverse testing channel transfer matrix is simulated by the baseband, also by the channel simulator)			
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Wang prior to the effective filing date of an application of the claimed invention so that teachings on inverse testing channel transfer matrix be included in the test system.  The motivation to combine the teachings of Yu would include radiation loading method, and inverse testing channel transfer matrix. (Yu, Figs. 6-9, Page 19, Line 18 to Page 21, Line 14)
Ding, Wang and Yu do not explicitly disclose following:
the base station simulator is further configured to determine a downlink throughput of the terminal device according to a quantity of streams of downlink test signals that are sent and a quantity of pieces of acknowledgement 
However, Lum in combination with Ding, Wang and Yu disclose following:	
		the base station simulator is further configured to determine a downlink throughput of the terminal device according to a quantity of streams of downlink test signals that are sent and a quantity of pieces of acknowledgement information, among received acknowledgement messages, indicating that the terminal device performs correct demodulation.(Lum, [0085]-0086], and [0092]  perform over-the-air testing,  transmit a number of “acknowledge” (ACK) data packets to tester 210, At step 250 test host 210 instructs DUI 10’ to measure a data reception throughput value in the selected downlink resource block 100’, throughput values measured by DUT 10’, [0044] the wireless device demodulates and decodes the downlink terminal signals).
		It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Ding, Wang and Yu prior to the effective filing date of an application of the claimed invention with that of Lum so that the base station simulator is further configured to determine a downlink throughput of the terminal device according to a quantity of streams of downlink test signals that are sent and a quantity of pieces of acknowledgement information, among received acknowledgement messages, indicating that the terminal device performs correct demodulation.   The motivation to combine the teachings of Lum would determine a downlink throughput. (Lum, [0044], [0085]-[0086], and [0092])

Regarding Claim 9,	(Original) The combination of Ding, Wang, Yu and Lum disclose the system according to claim 8, wherein the system further comprises:
		a first signal analyzer, configured to determine the complex number pattern of each receive antenna; and (Wang, Fig. 5, [0080] Network Analyzer 510)
		the channel emulator is further configured to obtain the complex number pattern of each receive antenna from the first signal analyzer.(Wang, Fig. 3, DL channel emulator 160, [0042]-[0043], Fig. 5, [0080] downlink channel emulator 160, Fig. 5, [0080] Network Analyzer 510)
		
Regarding Claim 10,	(Previously Presented) The combination of Ding, Wang, Yu and Lum disclose the system according to claim 9, wherein
		the terminal device is further configured to sequentially transmit a monophonic signal according to a specified sequence by using all of the multiple receive antennas; and  (Yu, Fig. 1, Page 1, Line 14 to Line 22, the MIMO antenna system comprises a plurality of transmitting antennas and a plurality of receiving antennas.  Each transmitting antenna sends the data stream independently in the case of spatial multiplexing)
		the first signal analyzer is configured to perform the following for each receive antenna:  (Wang, Fig. 5, [0080] Network Analyzer, 510)
		separately measuring amplitudes and phases of the monophonic signal on an interphase I channel and a quadrature Q channel in each measurement direction of a three-dimensional radiation spherical surface, wherein the monophonic signal is transmitted by the receive antenna; and (Lum, [0041] amplitude and phase)
Lum, [0041] amplitude and phase)

Regarding Claim 11,	(Previously Presented) The combination of Ding, Wang, Yu and Lum disclose the system of claim 8, wherein the system further comprises:
		a second signal analyzer, configured to determine a downlink radiation channel matrix of the terminal device; and (Wang, Fig. 5, [0080] Network Analyzer 510)
		a first processing device, configured to obtain the downlink radiation channel matrix from the second signal analyzer, and calculate an inverse matrix of the downlink radiation channel matrix to obtain a downlink radiation channel inverse matrix, wherein (Yu, Fig. 6, Page 13, Line 9 to Page 15, Line 14, Fig. 6 is a schematic diagram of a method.  Figs. 7-9, Page 15, Line 7 to Line 10 discloses about inverse testing channel transfer matrix which is being equated as channel inverse matrix)
		the channel emulator is further configured to obtain the downlink radiation channel inverse matrix from the first processing device.  (Yu, Fig. 6, Page 13, Line 9 to Page 15, Line 14, Fig. 6 is a schematic diagram of a method.  Figs. 7-9, Page 15, Line 7 to Line 10 discloses about inverse testing channel transfer matrix which is being equated as channel inverse matrix)

Regarding Claim 12,	(Previously Presented) The combination of Ding, Wang, Yu and Lum disclose the system according to claim 11, wherein
		the terminal device is further configured to: determine a smaller value n between a quantity of receive antennas of the terminal device and a quantity of downlink ports of the base station simulator, select n receive antennas from the multiple receive antennas, and sequentially transmit the monophonic signal according to a specified sequence by using all of the n receive antennas; and (Wang, Figs. 1-2, [0036]-[0038] wireless device 100, Yu, Fig. 1, Page 1, Line 14 to Line 22, the MIMO antenna system comprises a plurality of transmitting antennas and a plurality of receiving antennas.  Each transmitting antenna sends the data stream independently in the case of the spatial multiplexing)
		the second signal analyzer is configured to:  (Wang, Fig. 5, [0080] Network Analyzer 510)
		when the terminal device transmits the monophonic signal through each receive antenna, separately connect to n downlink antennas in the anechoic chamber, and measure a signal received by each of the n downlink antennas; (Wang, Figs. 1-2, [0036]-[0038] wireless device 100, Yu, Fig. 1, Page 1, Line 14 to Line 22, the MIMO antenna system comprises a plurality of transmitting antennas and a plurality of receiving antennas.  Each transmitting antenna sends the data stream independently in the case of the spatial multiplexing, Figs. 7-9, Page 15, Line 2 to Line 6, Anechoic Chamber)
(Yu, Fig. 1, and 6, Page 13, Line 9 to Page 14, Line 23, Figs. 1 and 6 disclose receive antennas)
		generate the downlink radiation channel matrix according to the generated signal vector for each of the n receive antennas.  (Yu, Fig. 6, Page 13, Line 9 to Page 14, Line 23, Fig. 6 illustrates radiation loading method, and discloses receive antennas)

Regarding Claim 13,	(Previously Presented) The combination of Ding, Wang, Yu and Lum disclose the system of claim 9, wherein the first signal analyzer is further configured to: (Wang, Fig. 5, [0080] Network Analyzer 510)
		after determining the complex number pattern of each of the multiple receive antennas of the terminal device, determine, according to complex number patterns of any two of the multiple receive antennas, an antenna envelope correlation coefficient of the two receive antennas.  (Yu, Fig. 1, Page 1, Line 14 to Line 22, the MIMO antenna system comprises a plurality of transmitting antennas and a plurality of receiving antennas.  Figs. 7-9, Page 15, Line 2 to Line 6 disclose about two receive antennas, the first anechoic chamber comprises 2 testing antennas (that is, 2 transmitting antennas), and the two first testing signals are fed to the 2 testing antennas and sent to the wireless terminal by the 2 testing antennas.  MT1 and MT2 arrive at the input port of the wireless terminal via 2 testing antennas, the propagation channel in the first anechoic chamber, and the 2 receiving antennas of the wireless terminal)

Regarding Claim 14,	(Currently Amended) Ding discloses a Multiple Input Multiple Output (MIMO) Over The Air (OTA) performance test system, comprising:  (Ding, Abstract, Ding discloses about MIMO OTA Test System and method through entire reference.  The Figures 1-3 are schematic diagram of the structure of the MIMO OTA testing apparatus/system.  The Figs 4-5 [0045]-[0047] are the flow chart or flow diagrams of testing the MIMO wireless terminal, Abstract, MIMO, OTA, Testing, [0001]-[0007] MIMO Technology, [0008]-[0014] BS Emulator, and Multipath fading channel simulator)
		Wang in combination with Ding disclose following:
		a terminal device in an anechoic chamber, configured to transmit multiple streams of uplink test signals by using multiple transmit antennas of the terminal device, and transmit the multiple streams of uplink test signals to a channel emulator through multiple uplink antennas in the anechoic chamber (Wang, Fig. 1, [0003]-[0004] the device 100 are within the anechoic chamber)
		the channel emulator, configured to perform channel emulation processing on the multiple streams of uplink test signals according to a complex number pattern of each of the multiple transmit antennas of the terminal device, the uplink radiation channel inverse matrix, and a specified uplink channel fading model, and send the multiple streams of processed uplink test signals to a base station simulator; and (Wang, Fig. 5, [0080] downlink channel emulator 160, Fig. 5, [0080]  Base station 150 (or base station simulator)
		Ding and Wang do not explicitly disclose about downlink radiation channel inverse matrix.
		However, Yu in combination with Ding and Wang disclose about inverse testing channel transfer matrix.  (Yu, Fig. 6, Page 19, Line 18 to Page 20, Line 24, Radiation Loading method,  Figs. 7-9, Page 20, Line 25 to Page 21, Line 14, the inverse testing channel transfer matrix is simulated by the baseband, also by the channel simulator)			
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Ding, and Wang prior to the effective filing date of an application of the claimed invention with that of Yu so that teachings on inverse testing channel transfer matrix be included in the test system.  The motivation to combine the teachings of Yu would include radiation loading method, and inverse testing channel transfer matrix. (Yu, Figs. 6-9, Page 19, Line 18 to Page 21, Line 14)
Ding, Wang and Yu do not explicitly disclose following:
the base station simulator, configured to receive, through multiple uplink ports, the multiple streams of processed uplink test signals that are sent by the channel emulator, and determine an uplink throughput of the terminal device according to a quantity of streams of uplink test signals that are sent by the terminal device and a quantity of streams of processed uplink test signals that are received by the base station simulator.
However, Lum in combination with Ding, Wang and Yu disclose following:
		the base station simulator, configured to receive, through multiple uplink ports, the multiple streams of processed uplink test signals that are sent by the channel emulator, and determine an uplink throughput of the terminal device according to a quantity of streams of uplink test signals that are sent by the terminal device and a quantity of streams of processed uplink test signals that are received by the base station simulator. (Lum, [0085]-0086], and [0092]  perform over-the-air testing,  At step 250 test host 210 instructs DUI 10’ to measure a data reception throughput value, throughput values measured by DUT 10’).
		It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Ding, Wang and Yu prior to the effective filing date of an application of the claimed invention with that of Lum so the base station simulator, configured to receive, through multiple uplink ports, the multiple streams of processed uplink test signals that are sent by the channel emulator, and determine an uplink throughput of the terminal device according to a quantity of streams of uplink test signals that are sent by the terminal device and a quantity of streams of processed uplink test signals that are received by the base station simulator. The motivation to combine the teachings of Lum would determine a uplink throughput. (Lum, [0044], [0085]-[0086], and [0092])  

Regarding Claim 15,	(Original) The combination of Ding, Wang, Yu and Lum disclose the system according to claim 14, wherein the system further comprises:
		a third signal analyzer, configured to determine the complex number pattern of each transmit antenna; and (Wang, Fig. 5, [0080] Network Analyzer 510)
(Wang, Fig. 3, [0042]-[0043], and Fig. 5, [0080] downlink channel emulator 160, network analyzer 510)

Regarding Claim 16,	(Previously Presented) The combination of Ding, Wang, Yu and Lum disclose the system according to claim 15, wherein
		the terminal device is further configured to sequentially transmit a monophonic signal according to a specified sequence by using all of the multiple transmit antennas; and  (Yu, Fig. 1, Page 1, Line 14 to Line 22, the MIMO antenna system comprises a plurality of transmitting antennas and a plurality of receiving antennas)
		the third signal analyzer is configured to perform the following operations for each transmit antenna:  (Wang, Fig. 5, [0080] Network Analyzer 510)
		separately measuring amplitudes and phases of the monophonic signal on an interphase I channel and a quadrature Q channel in each measurement direction of a three-dimensional radiation spherical surface, wherein the monophonic signal is transmitted by the transmit antenna; and (Lum, [0041] amplitude and phase)
		obtaining the complex number pattern of the transmit antenna according to the amplitudes and phases, obtained by means of measurement specific to the receive antenna, on the I channel and the Q channel in each measurement direction of the three-dimensional radiation spherical surface.  (Lum, [0041] amplitude and phase)

Regarding Claim 17,	(Previously Presented) The combination of Ding, Wang, Yu and Lum disclose the system of claim 14, wherein the system further comprises:
		a fourth signal analyzer, configured to determine an uplink radiation channel matrix of the terminal device; and (Wang, Fig. 5, [0080] Network Analyzer 510)
		a second processing device, configured to obtain the uplink radiation channel matrix from the fourth signal analyzer, and calculate an inverse matrix of the uplink radiation channel matrix to obtain an uplink radiation channel inverse matrix, wherein  (Yu, Fig. 6, Page 13, Line 9 to Page 15, Line 14, Fig. 6 illustrates a radiation loading method.  Page 15, Line 7 to Line 10 disclose about inverse testing channel transfer matric, the inverse channel transfer matrix is simulated by the baseband, also by the channel simulator)
		the channel emulator is further configured to obtain the uplink radiation channel inverse matrix from the second processing device.  (Wang, Fig. 3, [0042]-[0043] DL channel emulator 160,Yu, Fig. 6, Page 13, Line 9 to Page 15, Line 14, Fig. 6 illustrates a radiation loading method.  Page 15, Line 7 to Line 10 disclose about inverse testing channel transfer matric, the inverse channel transfer matrix is simulated by the baseband, also by the channel simulator)

Regarding Claim 18,	(Previously Presented) The combination of Ding, Wang, Yu and Lum disclose the system according to claim 17, wherein
		the terminal device is further configured to: determine a smaller value m between a quantity of transmit antennas of the terminal device and a quantity of uplink (Yu, Fig. 1, Page 1, Line 14 to Line 22, the MIMO antenna system comprises a plurality of transmitting antennas and a plurality of receiving antennas.  Each transmitting antenna sends the data stream independently in the case of the spatial multiplexing)
		the fourth signal analyzer is configured to:  (Wang, Fig. 5, [0080] Network Analyzer 510)
		when the terminal device transmits the monophonic signal by using each transmit antenna, separately connect to m uplink antennas in the anechoic chamber, and measure a signal received by each of the m uplink antennas;  (Yu, Figs. 7-9, Page 15, Line 2 to Line 6) Anechoic chamber, the first anechoic chamber comprises 2 testing antennas (that is, 2 transmitting antennas, and the two first testing signals are fed to the 2 testing antennas and sent to the wireless terminal by the 2 testing antennas)
		generate a signal vector specific to each transmit antenna according to the signals measured from the m uplink antennas; and  (Yu, Fig. 1, and 6, Page 13, Line 9 to Page 14, Line 23, Figs. 1 and 6 disclose transmit antennas)
		generate the uplink radiation channel matrix according to the generated signal vector specific to each of the m transmit antennas.  (Yu, Fig. 6, Page 13, Line 9 to Page 14, Line 23, Fig. 6 illustrates radiation loading method, and discloses transmitting antennas)

Regarding Claim 19,	(Previously Presented) The combination of Ding, Wang, Yu and Lum disclose the system of claim 15, wherein the third signal analyzer is further configured to:  (Wang, Fig. 5, [0080] Network Analyzer 510)
		after determining the complex number pattern of each of the multiple transmit antennas of the terminal device, determine, according to complex number patterns of any two of the multiple transmit antennas, an antenna envelope correlation coefficient of the two transmit antennas.  (Yu, Fig. 1, Page 1, Line 14 to Line 22, the MIMO antenna system comprises a plurality of transmitting antennas and a plurality of receiving antennas)

Claims 20-25.	(Cancelled)

Claim 26.	(Withdrawn)

Claim 27.	(Withdrawn)

Claim 28.	(Cancelled)

Claim 29.	(Withdrawn)

Claims 30-41.	(Cancelled)

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on (571)2723632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463